Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed July 16, 2021 has been received, Claims 1-8 and 10-17 are currently pending.

Claim Objections
1.	Claim 1 is objected to because of the following informalities: Claim 1 recites “the fencing shoe comprising a front foot shoe and a rear foot shoe”, this appears to be an error as one shoe cannot be two shoes. It is suggested that Applicant amend the claims to clarify that it is a pair of shoes which includes a front foot shoe and a rear foot shoe. Appropriate correction is required.

2.	Claim 7 is objected to because of the following informalities: Claim 7 “a rear foot reinforcing buffer area at…the front sole”. This appears to be an error as the rear foot reinforcing buffer area is part of the rear foot insole, which corresponds to the rear sole, not the front sole. It is unclear how the rear foot reinforcing buffer area would be capable of being at the front sole since is on an entirely separate and different shoe. For purposes of examination the “front sole” will be interpreted as the “rear sole”, which is consistent with Applicant’s previous claim limitations and disclosure. Appropriate correction is required.


3.	Claims 10-17 are objected to because of the following informalities: Claims 10-17 recite “wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure”. This appears to be an error as it is unclear how the uppers, soles, and insoles would “adopt” a multi-layer composite structure; as the structures are either composite or not, and the structures themselves are not capable of “adopt[ing]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ariola (US 2018/0020776).
Ex parte Masham, 2 USPQ2d 1647 (1987). Ariola discloses the invention as presently claimed, and the footwear could be used during the act of fencing. 

Regarding Claims 2, Ariola discloses a fencing shoe product according to claim 1, wherein a wear resistance of a material used for the rear foot reinforcing portion 

Regarding Claims 3, Ariola discloses a fencing shoe product according to claim 2, wherein the rear foot reinforcing portion and the front foot shoe reinforcing portion are made from lightweight wear-resistant thermoplastic polyurethane material (para.40; the TPU of the reinforcing portions is lightweight as it is a small region of the shoe and a thin layer).  

Regarding Claims 4, Ariola discloses a fencing shoe product according to claim 2, wherein the toe of the front foot upper (right 20) is provided with an anti-piercing front foot protection zone (40)(as seen in Fig.7; the zone of 40 would provide a measure of anti-piercing protection, inasmuch as has been claimed by Applicant, as it has multiple layers of material between the user and a piercing object).  

Regarding Claims 10-13, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariola (US 2018/0020776) in view of Rivas (US 2008/0289220), in further view of Schickling (US 2017/0055629).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the midsoles of Ariola to include a front foot cushion and a rear foot waist in the arch area, as taught by Rivas, in order to provide a midsole which delivers support and comfort underneath the a user’s foot while the footwear is being worn. When in combination Ariola and Rivas teach the front foot cushion (of Rivas) embedded in the heel of the front foot midsole (of Ariola) and the rear foot waist (of Rivas) covering and embedded in an arch area of a lower surface of the rear foot midsole (of Ariola).
Ariola and Rivas teach the invention substantially as claimed above. Ariola does not disclose a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole. However, Schickling teaches a cushioning sole layer having an iron core (108/508; para.31, i.e. steel has iron) disposed and embedded 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear foot midsole of Ariola to include an iron core, as taught by Schickling, in order to provide a midsole that delivers increased support to the arch region of a user’s foot. When in combination Ariola, Rivas, and Schickling teach a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole.

Regarding Claim 6, Rivas further teaches a fencing shoe product according to claim 5, wherein two side edges of the rear foot waist are bent upward and arched to wrap both sides of the rear foot midsole (as seen in Fig.14), and the rear foot waist is made from thermoplastic polyurethane material (para.34).  

Regarding Claims 14-15, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 
 
6.	Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariola (US 2018/0020776) in view of Schickling (US 2017/0055629).
Regarding Claims 7, Ariola discloses the invention substantially as claimed above. Ariola does not disclose the front foot and rear foot insoles being full length from the toe to the heel of the footwear, such that the front foot insole is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint, a front sole and a heel area; and the rear foot insole is provided with a rear foot reinforcing buffer area at each of the first metatarsophalangeal joint and the front sole. However, Schickling teaches a full length insole (100) which would be provided in a left and right pair for a pair of shoes, such that a front foot insole (right 100) is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint (i.e. area of 100 at the first metatarsophalangeal joint) and a heel area (i.e. area of 100 at heel)(as seen in Fig.1); and the rear foot insole (left 100) is provided with a rear foot reinforcing buffer area at the first metatarsophalangeal joint (i.e. area of 100 at the first metatarsophalangeal joint)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insole of Ariola as a full length insole, as taught by Schickling, in order to provide an insole which delivers support and comfort underneath the entire length of a user’s foot. When in combination Ariola and Schickling teach the front foot insole (of Schickling) provided with a front foot reinforcing buffer area at a front sole area (of Ariola) and the rear foot 

Regarding Claims 8, When in combination Ariola and Schickling further teach a fencing shoe product according to claim 7, wherein: the front foot insole (of modified Ariola) is provided with a front foot arch support plate (Schickling: 108) at an arch (Schickling: para.31); and the rear foot insole (of modified Ariola) is provided with a rear foot arch support plate (Schickling: 108) at the arch (Schickling: para.31).  

Regarding Claims 16-17, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 


	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732